 



Exhibit 10.1
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (this “Agreement”) is made and entered
into as of the 13th day of June, 2007 by and among Tethys Petroleum Limited, a
company incorporated and existing in the Island of Guernsey (“TPL”) (formerly
known as Tethys Petroleum Investments Limited), and the individuals and entities
who or which are signatories hereto.
     WHEREAS, CanArgo Energy Corporation, a Delaware corporation (“CanArgo”),
and certain persons (the “Senior Noteholders”) have entered into a Note Purchase
Agreement dated July 25, 2005 as amended (the “Note Purchase Agreement”),
pursuant to which CanArgo issued $25,000,000 in aggregate principal amount of
senior secured promissory notes due July 25, 2009 (the “Senior Notes”); and
     WHEREAS, pursuant to the terms of the Senior Notes, interest due on the
Senior Notes shall be payable on the unpaid balance thereof in cash at the per
annum rates of interest set out thereon, payable semi annually on the thirtieth
day of June and December in each year until the principal amount thereof shall
have become due and payable; and
     WHEREAS, CanArgo and the holders of the Senior Notes (each hereby referred
to as a “Senior Noteholder” and collectively as the “Senior Noteholders”) wish
to amend the Note Purchase Agreement and the terms of the Senior Notes such that
the interest payment due on June 30, 2007 shall not be paid in cash but shall in
substitution be satisfied by the issue of further Senior Notes to the Senior
Noteholders.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     2. Consent and Waiver. Notwithstanding the provisions of any Loan Document
to the contrary provided, in accordance with Section 18 of the Note Purchase
Agreement, the Senior Noteholders hereby irrevocably and unconditionally consent
to, and waive any rights they may have under the Note Purchase Agreement or any
other Loan Documents in connection with, the amendment and waiver of the terms
of the Senior Notes to provide that the interest payments due to each of the
Senior Noteholders on June 30, 2007 shall not be paid in cash but shall in
substitution be satisfied in full by way of the issue and sale to the Senior
Noteholders of further Senior Notes of the same tenor as the existing Senior
Notes and imprinted with the same restrictive legend with the aggregate
principal amount of such further notes being equal to the proportion of the
interest payment due to the particular Senior Noteholder as at such date
(rounded to the nearest US$1). The consent, amendment and waiver granted in this
Section 2 only applies to the matter described in this clause, and does not
constitute a waiver of, or

5



--------------------------------------------------------------------------------



 



consent to, any other amendment to or waiver of any other provisions of the Loan
Documents.
     3. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     4. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo, TPL and
the Senior Noteholders and their respective successors and assigns, heirs and
legal representatives; provided that neither CanArgo nor TPL may assign its
rights hereunder without the prior written consent of the Required Holders. The
headings in this Agreement have been inserted for convenience purposes only and
shall not be used in the interpretation or enforcement of this Agreement. The
Agreement shall be interpreted and enforced in accordance with the laws of the
State of New York, United States of America, applicable to contracts made in and
to be performed in such State. There shall be no third party beneficiaries of
any of the terms and provisions of this Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

6



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
equally effective as the delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their representatives, thereunto duly authorized, as of the day and year
first above written.

            TETHYS PETROLEUM LIMITED
      By:           Name:           Title:           CANARGO ENERGY CORPORATION
      By:           Name:           Title:        

              SENIOR NOTEHOLDERS:    
 
            INGALLS & SNYDER VALUE PARTNERS L.P.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

     
 
   
 
Nikolaos D. Monoyios
   
 
   
 
   
 
Thomas L. Gipson
   

7



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
Arthur Koenig
   
 
   
 
   
 
Thomas L. Gipson IRA
   
 
   
 
   
 
Evan Janovic
   
 
   
 
   
 
Arthur Ablin
   

              FLEDGLING ASSOCIATES, LLC       BY: HARTZ TRADING, INC., MANAGER  
 
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

     
 
   
 
   
 
Adam Janovic
   
 
   
 
   
 
Neil Janovic
   
 
   
 
   
 
Anthony Corso
   

8



--------------------------------------------------------------------------------



 



     
 
   
 
   
 
John Gilmer
   
 
   
 
   
 
Martin Solomon
   

9



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:           Name:           Title:           CANARGO LTD.
      By:           Name:           Title:           CANARGO NORIO LIMITED
      By:           Name:           Title:           CANARGO (NAZVREVI) LIMITED
      By:           Name:           Title:           NINOTSMINDA OIL COMPANY
LIMITED
      By:           Name:           Title:        

10